Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on February 23, 2022, have been carefully considered.  Claim 3 has been canceled, and new claim 21 has been added.
Claims 1, 2, and 4-21 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on February 3, 2020.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The objection to claims 10 and 11 for the informalities therein;
	b. The 35 U.S.C. 112(a)/35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claim 14;
	c. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 7 and 14;
claims 1-20 as being unpatentable over Bortinger (U. S. Patent No. 5,885,919); and
	e. The 35 U.S.C. 103 rejection of claims 1-9 and 11-20 as being unpatentable over Yang et al. (CN 10 5413725).
	

Allowable Subject Matter
Claims 1, 2, and 4-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As convincingly argued by Applicants, the presence of not more than 0.2% by weight of water, based on the weight of the reaction mixture, in the provision of the reaction mixture in step a) of claim 1, wherein the reaction mixture does not comprise any compound that reacts or binds with water, as well as the requirement that no water is removed during the reduction step b) of claim 1, is not taught or suggested by either Bortinger or Yang et al.  These features recited in Applicants’ claimed method results in catalysts that, when employed in methods for oxidizing butane to form maleic anhydride, facilitate optimal and unexpected selectivity for maleic anhydride, while minimizing production of acrylic acid and acetic acid.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 26, 2022